      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 1 of 21




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT D. MABE, INC., d/b/a           :
Ashville Apothecary and
Circleville Apothecary, et al.,       :

                Plaintiffs            :    CIVIL ACTION NO. 3:17-1102

         v.                           :        (JUDGE MANNION)

OPTUM RX, Successor by                :
Merger to Catamaran Corp.,
                                      :
                Defendant
                                      :

                             MEMORANDUM


     Pending before the court is the non-arbitrable plaintiffs’1 motion to

compel discovery. (Doc. 97). Upon review, the motion will be DENIED.

Moreover, defendant’s counsel has brought to the court’s attention a related

discovery dispute which, although not attached to a pending motion, will be

decided by the court herein. (Doc. 186).




     1
        The non-arbitrable plaintiffs are (1) Redner’s Market, Inc., d/b/a
Redner’s Pharmacy #21, 22, 23, and Redner’s Pharmacy; (2) Rx Shops, Inc.,
d/b/a Hometown Pharmacy; (3) Kuler Drugs, LLC, d/b/a Med Depot
Pharmacy; (4) S & R Drug, Co., (S-Corp) d/b/a S&R Drug Co.; (5) Pine Street
Pharmacy d/b/a Stacy’s Family Pharmacy; and (6) Wells Pharmacy (Sole
Prop.), d/b/a Wells Pharmacy.
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 2 of 21




      I.    LEGAL STANDARD

      Rule 37 of the Federal Rules of Civil Procedure governs motions to

compel discovery. Under Rule 37(a), a party may file a motion to compel

discovery when the opposing party fails to respond or provides incomplete

or evasive answers to properly propounded document requests or

interrogatories. See Fed.R.Civ.P. 37(a)(3)(B)(iii-iv).

      In requesting discovery, Federal Rule of Civil Procedure 26(b)(1)

provides:

      Parties may obtain discovery regarding any nonprivileged matter
      that is relevant to any party’s claim or defense and proportional
      to the needs of the case, considering the importance of the
      issues at stake in the action, the amount in controversy, the
      parties’ relative access to relevant information, the parties’
      resources, the importance of the discovery in resolving the
      issues, and whether the burden or expense of the proposed
      discovery outweighs its likely benefit. Information within this
      scope of discovery need not be admissible in evidence to be
      discoverable.

      A matter is relevant if “it has any tendency to make a fact more or less

probable than it would be without the evidence; and, the fact is of

consequence in determining the action.” Fed.R.Evid. 401. “To determine the

scope of discoverable information under Rule 26(b)(1), the Court looks
                                     -2-
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 3 of 21




initially to the pleadings. Hoffman v. Champion Power Equip., Inc., 2017 WL

2535954, at *1 (M.D. Pa. June 12, 2017) (citing Trask v. Olin Corp., 298

F.R.D. 244, 263 (W.D. Pa. 2014)).

     Because Rule 26(b)(1) provides for a broad scope of discovery, courts

often apply liberal treatment to discovery rules. See Clements v. N.Y. Cent.

Mut. Fire Ins. Co., 300 F.R.D. 225, 226 (M.D.Pa. 2014) (citation omitted).

Nevertheless, even relevant discovery may be limited under certain

circumstances. In this regard, the 2015 amendment to Fed.R.Civ.P. 26

reinforces the shared obligation of the parties, counsel, and the court “to

consider the proportionality of all discovery and consider it in resolving

discovery disputes.” The Advisory Committee notes explain:

     A party claiming undue burden or expense ordinarily has far
     better information – perhaps the only information – with respect
     to that part of the determination. A party claiming that a request
     is important to resolve the issues should be able to explain the
     ways in which the underlying information bears on the issues as
     that party understands them. The court’s responsibility, using all
     the information provided by the parties, is to consider these and
     all other factors in reaching a case-specific determination of the
     appropriate scope of discovery.

Fed.R.Civ.P. 26 cmt. (2015).




                                    -3-
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 4 of 21




      The scope and conduct of discovery are within the sound discretion of

the trial court. In re Cendant Corp. Sec. Litig., 343 F.3d 658, 661-62 (3d Cir.

2003); see also McConnell v. Canadian Pacific Realty Co., 280 F.R.D. 188,

192 (M.D. Pa. 2011) (“Rulings regarding the proper scope of discovery, and

the extent to which discovery may be compelled, are matters consigned to

the Court’s discretion and judgment.”). Brown v. Camp Hill, 2017 WL

3868501, at *1 (M.D. Pa. Sept. 5, 2017). Thus, a court’s decisions regarding

the conduct of discovery, and whether to compel disclosure of certain

information, will be disturbed only upon a showing of an abuse of discretion.

Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983).



      II.   PLAINTIFFS’ MOTION TO COMPEL

      The background of the instant action has been set forth in a number of

prior rulings. Suffice it to say that the moving plaintiffs are independent

pharmacies challenging the reimbursements they receive from defendant

and other pharmacy benefit managers (“PBMs”). Plaintiffs allege that

defendant’s low Maximum Allowable Cost (“MAC”) payments for generic

prescription drugs breached their contracts and violated state laws regulating


                                     -4-
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 5 of 21




MAC prices. Specifically, plaintiffs allege that defendant has multiple MAC

lists and MAC prices which it uses to reimburse mail order pharmacies and

large chains such as CVS and Walgreens at higher “maximums” than the

“maximum” it claims to pay plaintiffs, and that defendant charges a “spread”

to health plans for prescriptions while it reimburses plaintiffs below their

acquisition cost.

      In the course of this action, plaintiffs have served various discovery

requests upon defendant and, in the instant motion to compel, indicate that

the parties are at an impasse regarding two critical areas of discovery. 2 The




      2
         Plaintiffs’ motion also discusses a third area of discovery wherein
plaintiffs seek documents and information pertaining to co-pay clawbacks
(i.e., what happens when the co-pay is greater than the MAC price set by
defendant), and DIR fees (direct and indirect remuneration fees). Plaintiffs
provide that Supplemental Interrogatories 14-16 and Supplemental
Requests for Production 24-26 deal with these clawbacks and DIR fees, but
that the defendant has failed to provide any response whatsoever to the
supplemental interrogatories or supplemental requests for production. It
appears from the record that the parties are in the process of resolving these
matters on their own. (Doc. 117, n. 11 (filed under seal); Doc. 195, Ex. A
(filed under seal)). As such, the court need not address these requests at
this time. Plaintiffs undoubtedly will bring it to the court’s attention if further
intervention is needed on these matters.



                                       -5-
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 6 of 21




first area seeks information showing how much defendant pays mail order

and large chain pharmacies for the same prescriptions filled for the same

health plans as plaintiffs. Under this category, plaintiffs seek to compel

responses to the following interrogatories:

            5.    During the period in question, have you at any time
     maintained more than one MAC list for any single plaintiff
     pharmacy? If so, how many, and how many MAC lists did you or
     do you have that reimburse(d) the same Plaintiff pharmacy
     different MAC prices for the same drug? Produce all documents,
     including all MAC lists for the time period in question, relating to
     your answers.3

            6.     During the period in question, did you have more
     than one MAC list in effect for the same health insurance plan,
     at the same time, depending on which pharmacy (including mail
     order) filled the prescription? If so, please explain why there were
     different MAC lists in effect during the same time period for the
     same plan for different pharmacies.4


     3
        Although defendant objected to this interrogatory on a number of
grounds, without waiver of any objections, defendant responded “No, Optum
does not maintain more than one MAC list for a given individual pharmacy.
Rather, Optum maintains MAC lists for groups of pharmacies. At any given
time there may be more than one MAC list that specifies the MAC prices
payable under a specific health plan.” As defendant has responded to this
interrogatory by indicating that it does not maintain more than one MAC list
for any single plaintiff pharmacy, the court finds no further response is
necessary to this interrogatory.



                                    -6-
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 7 of 21




             7.      During the period in question, did you reimburse any
      other pharmacy participating in the same health insurance plan
      as any plaintiff pharmacy at a higher price than you paid the
      plaintiff for the same generic drug filled at the same time and in
      the same quantity and dosage? If so, please identify all such
      transactions, indicating the name of the pharmacy, the date and
      amount of the payment and explain why any other pharmacy was
      reimbursed at a higher price. Produce all documents, including
      all MAC lists for the time period in question relating to your
      answers.

             8.   During the period in question, did you reimburse any
      mail order pharmacy participating in the same insurance plan as
      any plaintiff pharmacy at a higher price than what you paid
      plaintiff for identical generic drugs (with identical
      quantities/dosages) filled at the same time? If so, explain why
      any mail order pharmacy was reimbursed at a higher rate and
      produce all documents relating to your answer.

      Related to this area, plaintiffs seek responses to the following

document requests:




      4
           Again, defendant objected to this interrogatory on a number of
grounds. Without waiver of the objections, Optum provided, “Yes, the MAC
list in effect for individual health insurance plans and applicable to a particular
pharmacy vary according to a number of different factors, including, but not
limited to the pharmacy or group of pharmacies’ purchasing power, sales
volume, membership in a Pharmacy Services Administration Organizations
(“PSAOs”), and/or number of locations.” Again, the court finds no further
response is necessary.


                                       -7-
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 8 of 21




      1.    All documents relating to your answers to Interrogatories.

      18. All documents evidencing your methodology                   for
      establishing MAC pricing for independent pharmacies.5

      20. All documents evidencing the number of different MAC lists
      used by Catamaran from 2013 through present.

      The second area of discovery in dispute seeks information showing

how much defendant is paid by health plans for the prescriptions filled by

plaintiffs, as well as defendant’s contracts with the plan sponsors governing

such payments. Specifically, plaintiffs seek responses to the following

interrogatories:

      9.    For each generic prescription filled by a plaintiff pharmacy,
      describe how you are compensated by the plan sponsor and
      produce all documents relating to that compensation scheme.

      10. For the period in question, describe in detail how Optum
      Rx charges a pharmacy’s claims back to Optum Rx’s clients. The
      description should include, but not be limited to AWP discounts,
      dispensing fees, transaction fees and any rebates associated
      with the contract between the client and Optum Rx. Produce all
      documents relating to your answer.




      5
       Plaintiffs’ motion reflects Request 18 as reading “All documents
evidencing your methodology in establishing MAC pricing for large chain
pharmacies such as CVS and Walgreens.” However, the documentation
provided by plaintiffs’ counsel, reflects the wording as set forth herein.

                                     -8-
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 9 of 21




With respect to requests for production in this area, plaintiffs are seeking:

      1.    All documents relating to your answers to Interrogatories.

      6.    The portions of your agreements with plan sponsors which
      specify how you are paid for the generic prescriptions filled by
      Plaintiff Pharmacies.


Defendant objected to the above interrogatories and requests for production

on a number of grounds, including that the information sought is irrelevant,

the information is confidential and proprietary and production of the

information is disproportionate to the needs of the case.

      In considering plaintiffs’ motion, the party requesting discovery bears

the initial burden of proving that the discovery is relevant. In their second

amended complaint, plaintiffs have alleged that defendant breached their

contracts and violated state laws by having multiple MAC lists and prices in

which it reimburses mail order pharmacies and large chain pharmacies at

higher “maximums” than the “maximum” it pays plaintiffs and that defendant

charges a “spread” to health plans for prescriptions while it reimburses

plaintiffs below their acquisition costs. Plaintiffs argue that information

relating to defendant’s establishment of different MAC prices for the same
                                     -9-
     Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 10 of 21




drug in the same insurance plan, the amounts paid to defendant by health

plans for prescriptions filled by plaintiffs and amounts defendant paid large

chain and its own mail order pharmacies for the same drugs sold by plaintiff

under the same health plans, and why defendant paid these pharmacies

different reimbursement prices are relevant to their claims. In response,

defendant challenges plaintiffs’ ability to state a legal claim and therefore

challenges the relevancy of plaintiffs’ discovery requests.

      Initially, a challenge to the legal sufficiency of the plaintiffs’ claims is

more appropriate for a dispositive motion. For purposes of the instant motion,

the court focuses on the issues of relevance and proportionality as related to

the claims set forth in plaintiffs’ second amended complaint. Moreover,

through     various   discussions    during   telephonic    discovery    dispute

conferences and rulings of the court in both this matter and the related

Lakeview6 matter, the court has indicated that information of the type

requested by plaintiffs is relevant to the claims they raise. The court will not

belabor the point herein.




      6
          Lakeview v. Catamaran Corp., Civil Action No. 3:15-290.

                                     - 10 -
     Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 11 of 21




      As the court has determined that the discovery requested by plaintiffs

is relevant, the burden shifts to defendant to demonstrate why the discovery

request does not fall within the broad scope of discovery or is otherwise

privileged or improper. Floyd v. Olshefski, 2016 WL 738819 at *1 (M.D.Pa.

Feb. 22, 2016 (citations omitted). Here, defendant argues that it should not

be compelled to produce the requested information because it is

disproportionate to the needs of the case. More importantly for purposes of

this decision, defendant argues that the information plaintiffs seek is highly

confidential and proprietary. To this extent, defendant argues that its

contracts with health plan customers (“Customer Contracts”) and with large

chains, including, but not limited to, CVS and Walgreens (“Pharmacy

Agreements”) are subject to confidentiality clauses (Doc. 117, Ex. G, ¶¶6,

13), and that the “pricing information and the financial data, formulas,

methods and processes contained in the Customer Contracts and Pharmacy

Agreements, including that relating to the determination of [defendant’s]

pricing for services rendered to its customers, the amount it receives from its

customers and the reimbursements paid to network pharmacies” is

proprietary. (Id., ¶¶9-11).” According to defendant’s materials, “[t]his


                                    - 11 -
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 12 of 21




information is unique in the industry and required substantial time, effort,

funding and expertise to develop. (Id., ¶9).” Defendant argues that disclosure

of the pricing information and contracts would harm defendant in that the

information contains “extensive financial data, business processes and

methods, as well as Catamaran’s marketing and other business strategies,

as well as performance goals.” (Lakeview, Doc. 39, Vesledahl Decl. ¶4, Doc.

117, Ex. G, ¶7). Defendant’s materials provide that disclosure of such

“commercially sensitive and confidential information” could damage

defendant’s business and give plaintiffs an unfair competitive advantage in

future negotiations. In addition, defendant argues that plaintiffs’ counsel

represents several hundred pharmacies beyond the non-arbitrable plaintiffs

in this case and disclosure of the information may unfairly influence counsel’s

litigation strategy in other proceedings outside of this litigation.

      Defendant raised these same arguments in Lakeview in relation to its

motion to quash subpoenas served by Lakeview on three of defendant’s




                                      - 12 -
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 13 of 21




clients.7 In considering defendant’s arguments in Lakeview, this court

ultimately concluded that the Customer Contracts and information requested

would contain extensive data beyond the scope of what is at issue in these

matters.8 Further, the court found that to allow Lakeview to acquire the

Customer Contracts and information would potentially allow Lakeview to

access Catamaran’s business strategy, marketing goals, profit margins,

pricing goals, etc. and utilize that information beyond the scope of the

pending litigation.

      As did Lakeview, plaintiffs here argue that there would be no harm in

disclosing the requested information to them because they are not in




      7
        In that case, Lakeview conceded the confidential nature of the
contracts but argued that the information contained in the contracts would be
subject to the protective order entered by the court.
      8
         In Lakeview, plaintiff sought all contracts with defendant in effect
between 2012 and present; all documents relating to amounts paid to
defendant for all generic drug prescriptions filled between 7/1/2012 and
present by Lakeview Pharmacy; and all documents relating to amounts paid
to defendant for all generic drug prescriptions filled between 7/1/2012 and
present by Lakeview LTC Pharmacy. In other words, plaintiff in Lakeview
was seeking contracts and information relating only to the second area of
discovery at issue here. However, defendant argues that the same
considerations would apply to the contracts and pricing information in the
first area of discovery at issue in this case.
                                       - 13 -
     Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 14 of 21




competition with defendant and therefore they could not gain any competitive

advantage through knowledge of the terms of the Customer Contracts, the

Pharmacy Agreements or any information related thereto. Moreover,

plaintiffs argue that they are subject to the court’s protective order (Doc. 21)

and any harm to defendant is predicated on plaintiff’s violation of the

protective order which is a “more ominous restriction than [defendant’s]

competitors are under when they sign an NDA to participate in the PBM bid

process.” (Doc. 135, citing Wilkinson Aff., at ¶73).

      In considering the information before the court, as did Lakeview, the

plaintiffs here have alleged in their second amended complaint that they are,

in fact, in competition with defendant (Doc. 36, ¶496). As discussed

previously, courts have routinely recognized that “disclosure [of confidential

information] to a competitor is more harmful than to a noncompetitor.”

American Standard, Inc. v. Pfizer, Inc., 828 F.2d 734, 741 (Fed. Cir. 1987)

(citing Coca-Cola Bottling Co. v. Coca-Cola Co., 107 F.R.D. 288, 293 (D.Del.

1985)). Moreover, as this court found in Lakeview, the mere presence of a

protective order does not by itself require disclosure of any kind, and courts

have routinely found that a protective order is insufficient protection against


                                     - 14 -
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 15 of 21




unnecessary disclosure of confidential information to the requesting party.

(Lakeview, Doc. 86 (quoting Micro Motion, Inc. v. Kane Steel Co., Inc., 894

F.2d 1318, 1325 (Fed. Cir. 1990) (“[I]t would be divorced from reality to

believe that either party here would serve as the champion of its competitor

. . . to maintain the confidentiality designation or to limit public disclosure . .

. during trial.”)). Because plaintiffs are admittedly in competition with

defendant and because plaintiffs’ counsel in this case is involved in other

litigation and arbitration matters with defendant involving hundreds of

pharmacies, the court, once again, finds that the protective order issued in

this case is insufficient to protect against the competitive advantage that

would be afforded plaintiffs if the court were to allow the requested discovery.

As such, the plaintiffs’ motion to compel discovery will be denied.9




      9
       Because the court finds that the information sought is confidential and
proprietary and therefore need not be produced, the court need not consider
the proportionality factors related to the requests.
                                      - 15 -
     Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 16 of 21




      III.   DEFENDANT’S DISCOVERY REQUEST

      On April 9, 2020, defendant’s counsel filed correspondence with the

court which indicates that it also has discovery requests outstanding related

to certain allegations set forth in plaintiffs’ second amended complaint that

need the court’s attention. The allegations at issue include:

      501. Catamaran’s reimbursements           have     been    typically
      significantly less than other PBMs.

      504. Based on modern technology—which Catamaran
      possessed at all times relevant to this claim—PBMs are able to
      make MAC price adjustments within 30 hours (“the lag time”) of
      a price change. During the lag time, a PBM will typically (1)
      receive electronic files containing AWP pricing information from
      a source like Medi-Span or First DataBank; (2) unzip the files and
      resolve any attendant errors with the pricing source; and (3) load
      the new prices into its computer system.

      509. The polling data is consistent with Plaintiffs’ experience with
      Catamaran and its failure to update its MAC prices—when there
      is a price increase—with a speed that is commercially
      reasonable. For years, Catamaran has had the ability to update
      its MAC prices every seven days, but chose not to do so when
      prices increased.

      511. A seven-day update requirement has been commercially
      reasonable for years. Yet, before 2016, Catamaran often did not
      even update prices for generics within seven weeks of an
      increase in wholesale price.

      512. Good faith and commercial reasonableness require that, in
      setting reimbursement rates for Plaintiffs, Catamaran (1)
                                     - 16 -
     Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 17 of 21




      consistently and timely review its MAC prices, update them at
      least every seven days and no more than seven days after
      relevant increases in drug prices; (2) refrain from reimbursing
      Plaintiffs below their acquisition costs; and (3) set its MAC prices
      by using actual wholesale prices available to retail pharmacies.

      520. Good faith and commercial reasonableness require that, in
      exercising its discretion to set reimbursement rates for Plaintiffs,
      Catamaran (1) consistently and timely review its MAC prices,
      updating them at least every seven days and no more than seven
      days after relevant increases in drug prices; (2) refrain from
      reimbursing Plaintiffs below their acquisition costs; and (3) set its
      MAC prices by using actual wholesale prices available to retail
      pharmacies.

      542. Plaintiffs’ MAC appeals are disproportionately directed at
      Catamaran, as opposed to other PBMs with whom they contract,
      because Catamaran’s reimbursement rates are typically worse.

      551. The economic damage done by Catamaran’s failure to
      retroactively reimburse following a successful MAC pricing
      appeal is exacerbated by the fact that it has routinely taken
      weeks to decide the appeal, during which time the drug price is
      likely to have experienced substantial fluctuation detrimental to
      Plaintiffs. Catamaran’s average response time has been longer
      than other large PBMs (typically 5-7 days) that received MAC
      appeals from Plaintiffs.

(Doc. 36).

      Based upon these allegations, which challenge defendant’s actions in

relation to other PBMs and in terms of commercial reasonableness,

defendant requested certain discovery from plaintiffs, including: (1) plaintiffs’


                                     - 17 -
     Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 18 of 21




contracts with PBMs other than defendant; (2) all MAC pricing lists utilized

by PBMs other than Optum; (3) communications with those PBMs relating to

the rates paid by those PBMs, MAC pricing, and notifications of changes in

MAC pricing reimbursement rates; (4) all MAC pricing appeals submitted to

other PBMs; (5) all plan data or plan rate sheets related to any contract with

other PBMs; and (6) all documents reflecting any fees charged plaintiffs by

other PBMs other than defendant for claims processing. Plaintiffs have

challenged these discovery requests as irrelevant under Fed.R.Civ.P.

26(b)(1). Further, plaintiffs argue that the requests require the production of

proprietary and confidential documents protected by non-disclosure

agreements with other entities.

      With respect to defendant’s requests for discovery, plaintiffs have

placed at issue defendant’s actions with respect to MAC pricing and MAC

appeals as compared to other PBMs and commercially reasonable

standards. Defendant provides that evidence of reimbursements paid by

other PBMs for the same drugs that form the basis of plaintiffs’ claims is

probative of whether defendant’s reimbursement rates are commercially

reasonably or “typically worse” than other PBMs as alleged by plaintiffs and,


                                    - 18 -
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 19 of 21




further, that discovery relating to the processes used by other PBMs to

adjudicate MAC appeals, including the frequency and result of appeals

submitted by plaintiffs to other PBMs and the period of time other PBMs take

to modify MAC prices after a MAC appeal or a change in the price of a

generic drug are probative of the commercial reasonableness of defendant’s

actions and essential to permit defendant to defend against the allegations

of the second amended complaint. The court agrees and finds that the

information requested by defendant is relevant.

      To the extent plaintiffs argue that the information sought by defendant

is confidential and proprietary, defendants respond that the bulk of the non-

arbitrable plaintiffs have not identified the PBMs with whom they contract and

that none of the non-arbitrable plaintiffs have produced any of the contracts

or portions of contracts that purportedly contain a confidentiality provision. In

fact, defendant provides that plaintiffs have not searched their contracts with

other PBMs to confirm that all such contracts even contain a confidentiality

clause. Defendant’s materials provide that one or more of plaintiffs’ contracts

with other PBMs contain a mechanism to request the PBM’s consent to

disclosure of information, but plaintiffs have refused to seek such consent


                                     - 19 -
      Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 20 of 21




arguing that doing so would be disproportionate to the benefit of discovery.

Plaintiffs respond that they agreed to produce the information sought by

defendants relating to the amounts defendant’s competitors pay plaintiffs for

prescriptions they fill for different health plans, subject to the confidentiality

obligations imposed by their agreements with the PBMs, provided that

defendant discloses the information sought in plaintiffs’ first area of disputed

discovery above relating to what it paid to large chain drug stores and to

defendant’s own mail order pharmacy. The court has now ruled that

defendant is not obligated to provide the information sought by plaintiffs.

Moreover, because it is unclear whether plaintiffs’ contracts with other PBMs

contain confidentiality agreements and whether said PBMs would consent to

disclosure of the information defendant seeks, plaintiffs are to identify for

defendant each of the PBMs with which they contracted during the relevant

time, whether the contracts with the identified PBMs contain confidentiality

clauses and, if they do, whether those contracts contain a mechanism by

which to request the PBMs’ consent to disclosure of the information. To the

extent that the contracts with other PBMs contain confidentiality clauses and

do not provide a mechanism by which to request the PBMs’ consent to


                                      - 20 -
        Case 3:17-cv-01102-MEM Document 201 Filed 07/28/20 Page 21 of 21




disclosure of the information, the confidential information need not be

provided for the same reasons applicable to defendant. To the extent that

the contracts do not contain confidentiality clauses, the non-confidential

information is to be provided to defendant. To the extent that the contracts

contain confidentiality clauses, but also contain a mechanism by which

plaintiffs can request the PBMs’ consent to disclosure of the information,

plaintiffs are to seek such consent and provide defendant with the

appropriate response.

        In light of the foregoing, an appropriate order shall issue.




                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge


DATE: July 28, 2020
17-1102-01




                                       - 21 -
